DETAILED ACTION
This Action is responsive to the Amendment filed on 02/25/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, Claim 28, which depends from 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 10, 25, 27-30, 33, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai (US 2011/0140267).

Regarding claim 1, Tsai (see, e.g., FIG. 7) discloses a semiconductor device package, comprising: 
a semiconductor device 204 including a top surface and a lateral surface (Para 0019);
a first encapsulant layer 200 comprising a top surface and a tapered sidewall and surrounding the semiconductor device 204 (Para 0019);
a second encapsulant layer 216 in contact with the top surface and the lateral surface of the semiconductor device 204 and the top surface and the tapered sidewall of the first encapsulant layer 200 (Para 0020, Para 0021); and
a redistribution layer 220, 220b extending through the second encapsulant layer 216 and electrically connected to the semiconductor device 204, the redistribution layer 220a, 220b including a patterned conductive layer 220a, 220b adjacent to a top surface of the second encapsulant layer 216 (Para 0023);

the tapered sidewall of the first encapsulant layer 200 surrounds the semiconductor device 204 and forms an obtuse angle with a bottom surface of the semiconductor device 204,
the patterned conductive layer 220a, 220b of the redistribution layer 220a, 220b has a recess e.g., portion of 220a, 220b within recess 218 with a first surface e.g., top portion of recessed portion and a second surface e.g., bottom portion of recessed portion lower than the first surface e.g., top portion of recessed portion, and the second surface e.g., bottom portion of recessed portion of the recess is lower than the top surface e.g., top portion of recessed portion of the second encapsulant layer 216 (Para 0023).

Regarding claim 2, Tsai (see, e.g., FIG. 7) teaches that the second encapsulant layer 216 is a planarization layer (Para 0022).

Regarding claim 3, Tsai (see, e.g., FIG. 7) teaches that the first encapsulant layer 200 surrounds the second encapsulant layer 216.

Regarding claim 4, Tsai (see, e.g., FIG. 7) teaches that the redistribution layer 220a, 220b e.g., the recessed portion is surrounded by the second encapsulant layer 216.

Regarding claim 10, Tsai (see, e.g., FIG. 7) teaches that the semiconductor device 204 is exposed by the second encapsulant layer 216.

e.g., FIG. 7) teaches that the semiconductor device 204 has a bottom surface, and the bottom surface of the semiconductor device 204 is exposed by the second encapsulant layer 216.

Regarding claim 26, Tsai (see, e.g., FIG. 7) teaches that the first encapsulant layer 200 comprises a step structure.

Regarding claim 27, Tsai (see, e.g., FIG. 7) teaches that the redistribution layer 220a, 220b is disposed in the second encapsulant layer 216.

Regarding claim 29, Tsai (see, e.g., FIG. 7) teaches that a portion of the redistribution layer 220a, 220b is exposed from the second encapsulant layer 216.

Regarding claim 30, Tsai (see, e.g., FIG. 7) teaches that the redistribution layer 220a, 220b comprises conductive traces, pads and vias.

Regarding claim 33, Tsai (see, e.g., FIG. 7) teaches a connection element 228 disposed on the patterned conductive layer 220a, 220b.

Regarding claim 39, Tsai (see, e.g., FIG. 7) discloses a semiconductor device package, comprising: 
a semiconductor device 204 including a top surface and a lateral surface (Para 0019);
a first encapsulant layer 200 comprising a top surface and a sidewall and surrounding the semiconductor device 204 (Para 0019);
216 in contact with the top surface and the lateral surface of the semiconductor device 204 and the top surface and the sidewall of the first encapsulant layer 200 (Para 0020, Para 0021); and
a redistribution layer 220, 220b extending through the second encapsulant layer 216 and electrically connected to the semiconductor device 204, the redistribution layer 220a, 220b including a patterned conductive layer 220a, 220b adjacent to a top surface of the second encapsulant layer 216 (Para 0023);
wherein the patterned conductive layer 220a, 220b of the redistribution layer 220a, 220b has a recess e.g., portion of 220a, 220b within recess 218 with a first surface e.g., top portion of recessed portion and a second surface e.g., bottom portion of recessed portion lower than the first surface e.g., top portion of recessed portion, and the second surface e.g., bottom portion of recessed portion of the recess is lower than the top surface e.g., top portion of recessed portion of the second encapsulant layer 216 (Para 0023).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2011/0140267), in view of Chino (US 2010/0184256).

Regarding claim 9, Tsai (see, e.g., FIG. 7) teaches that the first encapsulant layer 200 comprises a first surface e.g., horizontal surface and a second surface e.g., vertical surface e.g., horizontal surface. However, Tsai fails to expressly teach a roughness of the first surface is greater than a roughness of the second surface.
Chino (see, e.g., FIG. 4D), in a similar field of endeavor, teaches that the first encapsulant layer 42 comprises a first surface e.g., top surface and a second surface e.g., outer surface substantially perpendicular to the first surface e.g., top, and wherein a roughness of the first surface e.g., top is greater than a roughness of the second surface e.g., outer surface for the purpose of enhancing the adhesive properties of the first encapsulant (Para 0067). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first surface of Tsai’s first encapsulant to include the roughened first surface of the first encapsulant as described by Chino. The motivation to combine would have been for the purpose of enhancing the adhesive properties of the first encapsulant (Para 0067).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2011/0140267), in view of Chiang (US 2016/0133556).

Regarding claim 21, although Tsai shows substantial features of the claimed invention, Tsai fails to expressly teach that the planarization layer comprises polyimide.
Chiang (see, e.g., FIG. 2G’) teaches that the planarization layer 23 comprises polyimide for the purpose providing the preferred mechanical property such as structural strength for encapsulating an electronic component (Para 0063).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the polyimide planarization of Chiang as the planarization layer of Tsai for the purpose providing the preferred mechanical property such as structural strength for encapsulating an electronic component (Para 0063).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Tsai (US 2011/0140267), in view of Nalla (US 8,618,652).

Regarding claim 22, Tsai (see, e.g., FIG. 7) teaches that the second encapsulant layer 216 includes a bottom surface, and wherein the tapered sidewall of the first encapsulant layer 200 and the bottom surface of the second encapsulant layer 216 form an angle. However, Tsai fails to expressly teach that the angle is in a range from approximately 91° to approximately 115°. Nonetheless, differences in angles will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such angle difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the tapered sidewall of the first encapsulant and the bottom surface of the second encapsulant to form an angle in a range from approximately 91° to approximately 115°, it would have been obvious to one of ordinary skill in the art to use or modify the obtuse angle as taught by Nalla.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed angle or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).





Allowable Subject Matter
Claims 34-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571)270-5267.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 





/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Antonio Crite/
Patent Examiner, AU 2817
03/04/2021